DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2016/0019271 A1), Applicant’s submitted IDS filed 4/20/2020), hereinafter “Ma”.

As per claim 21, Ma teaches a system for generating synthetic data comprising: one or more memory units storing instructions; and one or more processors that execute the instructions to perform operations comprising:
“receiving a dataset comprising time series data” at [0067], [0103] and Figs. 3, 8;

“retrieving a data model” at [0067], [0104];
(Ma teaches retrieving the decompose-merge model to decompose the based data set 300 into the plurality of components 308, 310, 312)
“transforming the dataset by performing a first data transformation to at least a portion of the dataset, the first data transformation comprising at least one of an encoding method, a normalization method, or a time-based data processing method” at [0067]-[0073], [0104];
(Ma teaches splitting/decomposing (i.e., “first data transformation”) the base data set 300 into a plurality of component using a plurality of algorithms (i.e., “methods”) such as smoothing algorithm, de-trend algorithm, subtraction algorithm)
“generating a synthetic transformed dataset by applying the data model to the transformed dataset” at [0074], [0105];
(Ma teaches after decomposing the base data set 300 into a plurality of components, the data generation system 100 generates a synthetic dynamic component 316 based on the base dynamic component 312) 
“generating a synthetic dataset by performing a second data transformation to the synthetic transformed dataset” at [0075]-[0079], [0107].


As per claim 22, Ma teaches the system of claim 21, wherein “at least one of the operations is performed using an ephemeral container instance” at [0120]-[0121].

As per claim 23, Ma teaches the system of claim 21, wherein “the retrieved data model comprises an RNN-CNN model, an LSTM-CNN model, an attention network model, a temporal CNN model, or a machine learning model” at [0067], [0103]-[0105].

As per claim 24, Ma teaches the system of claim 21, wherein “the first data transformation comprises a subtraction method” at [0073].

As per claim 25, Ma teaches the system of claim 21, wherein “the second data transformation comprises an inverse of the first data transformation” at [0067], [0076].

As per claim 26, Ma teaches the system of claim 21, the operation further comprising “training the data model to generate synthetic data” at [0031]-[0032], [0061].

As per claim 27, Ma teaches the system of claim 26, wherein “the training uses transformed sample datasets” at [0031]-[0032], [0044], [0061].
As per claim 28, Ma teaches the system of claim 26, wherein “the data model is trained to generate synthetic data according to a performance criterion” at [0031]-[0032], [0089]-[0101].

As per claim 29, Ma teaches the system of claim 28, wherein “the performance criterion comprises a similarity metric between the synthetic transformed dataset and a transformed dataset” at [0031]-[0032], [0089]-[0101].

As per claim 30, Ma teaches the system of claim 21, the operation further comprising “storing the synthetic dataset or transmitting the synthetic dataset” at [0075]-[0077].

As per claim 31, Ma teaches the system of claim 21, wherein “the data model is retrieved based on the received dataset” at [0068].

As per claim 32, Ma teaches the system of claim 31, wherein “the data model is retrieved based on a data profile, dimension, format, data schema, or statistical profile of the received dataset” at [0068].

As per claim 33, Ma teaches the system of claim 21, wherein “at least one of the operations is performed as part of an application program interface (API) call” at [0040]-[004].

Claims 34-40 recite similar limitations as in claims 21-33 and are therefore rejected by the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No. 10,664,381 B2.  Claims 1-19 of US patent No. 10,664,381 B2 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR 




Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
	October 6, 2021